     Case 2:16-cv-00806-WBS-AC Document 182 Filed 07/07/20 Page 1 of 1

1

2

3

4

5                         UNITED STATES DISTRICT COURT
6                    FOR THE EASTERN DISTRICT OF CALIFORNIA
7
                                   ----oo0oo----
8

9    ROBERT TERRY, CREST                      No. 2:16-cv-00806 WBS AC
     CORPORATION, and CREST
10   IRREVOCABLE BUSINESS TRUST DBA           ORDER
     FREEDOM MEDIA,
11
                   Plaintiffs,
12
          v.
13
     REGISTER TAPES UNLIMITED, INC.;
14   EDWARD “DOUG” ENDSLEY; ASHLEY
     MATE; and DOES 1 through 50,
15   inclusive,
16                 Defendants.
17
                                   ----oo0oo----
18

19              IT IS HEREBY ORDERED that, because all of the
20   plaintiffs in this case are appearing pro se, plaintiff’s motion
21   for temporary restraining order (Docket No. 181) and all further
22   proceedings are hereby referred to the assigned Magistrate Judge,
23   Allison Claire, consistent with Local Rule 302(c)(21).          All
24   pending dates and deadlines now set before Senior Judge William
25   B. Shubb are VACATED.
26              IT IS SO ORDERED.
27   Dated:    July 7, 2020
28
                                          1
